Citation Nr: 0211679	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and September 2000 RO 
rating decisions that denied entitlement to non-service-
connected pension.  This case was previously before the Board 
in March 2002 when it was remanded for additional 
development.


REMAND

When the Board remanded this case in March 2002, the RO was 
instructed to give the veteran's representative an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, before the case was to be 
returned to the Board for further appellate review.  
Unfortunately, it does not appear that the veteran's 
representative was given this opportunity after the remand.  
VA regulations provide that, when a veteran appeals to the 
Board, he ". . . will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person."  
38 C.F.R. § 20.600 (2001).  If a veteran appoints a 
representative, the RO is to give the representative an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to certification of 
the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000).  Therefore, because the absence of a VA Form 
646, or other annotation explaining the absence, suggests 
that the veteran was not afforded his full right to 
representation during all stages of the appeal, specifically 
at the RO level, a remand is required.  38 C.F.R. § 20.600.  

It was also noted in the March 2002 remand that while the RO 
evaluated several of the veteran's disabilities, there were 
other disabilities that had yet to be evaluated by the RO.  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (before 
a total and permanent disability rating can be awarded, an 
evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability).  The 
March 2002 remand ordered that additional examinations were 
to be scheduled to evaluate each of the veteran's 
disabilities, but only if good cause was shown for the 
veteran's failure to report to previously scheduled VA 
examinations, and if the examinations were deemed necessary 
to establish entitlement to a permanent and total rating.  
However, because the veteran's representative was not 
afforded the opportunity to address the veteran's failure to 
report for his VA examinations in a VA Form 646, as stated 
above, the RO may need to again schedule the veteran for 
examinations if good cause for his previous failure to report 
is shown.  As indicated in the March 2002 remand, the 
evidence of record suggests that the veteran has injuries to 
the hands, hearing loss, hepatitis C, and scars.  Because the 
rating criteria have changed for these disabilities, as will 
be discussed in detail below, any additional examinations 
scheduled should take such changes of the rating criteria 
into account.  See 64 Fed. Reg. 25209 (May 11, 1999); 66 Fed. 
Reg. 29488 (May 31, 2001); 67 Fed. Reg. 48784-87 (July 26, 
2002); 67 Fed. Reg. 49596-99 (July 31, 2002). 

On remand, the RO was also ordered to issue a supplemental 
statement of the case (SSOC) after the requested development 
was completed if the benefit sought on appeal remained 
denied.  The RO was ordered to specifically refer to the 
provisions of  38 C.F.R. § 3.655 (2001), and the impact of 
this regulation on the veteran's claim.  In addition, the RO 
was also ordered to refer to the changes in the non-service 
connected pension statutes as set forth in Pub. L. No. 107-
103, 115 Stat. 976 (2001) (codified at 38 U.S.C.A. § 1502 
(West Supp. 2002)).  

Although the RO issued a SSOC in August 2002, it apparently 
sent the SSOC to the wrong address.  The SSOC was returned to 
the RO in August 2002 as not deliverable as addressed.  The 
Board notes that the RO did have notice of the veteran's new 
address at the time the August 2002 SSOC was issued.  This is 
apparent from an April 2002 letter that was returned to the 
RO with the correct addressed noted.  (The RO forwarded the 
April 2002 letter to the veteran at his correct address in 
May 2002.)  Therefore, as the veteran apparently did not 
receive the SSOC containing notice of 38 C.F.R. § 3.655 and 
its impact on his claim, a new SSOC containing these 
provisions should be issued to the veteran at his correct 
address.  

In addition, notwithstanding the fact that the August 2002 
SSOC was sent to the wrong address, the August 2002 SSOC also 
did not include the changes in the non-service-connected 
pension statutes as set forth in Pub. L. No. 107-103, 115 
Stat. 976 (2001) (codified at 38 U.S.C.A. § 1502 (West Supp. 
2002)), as ordered by the March 2002 remand.  As such, the 
veteran should therefore be informed of these changes in a 
SSOC and given opportunity to present additional evidence and 
argument in this regard.  

Moreover, as indicated above, the Board notes that medical 
evidence of record suggests that the veteran has had injuries 
to both hands, as well as scars on the right hand, the right 
side of the torso, and the parietal area.  The evidence of 
record also indicates that the veteran may have ecchymosis of 
the left eye, hearing loss, and hepatitis C.  The regulations 
used to evaluate these disabilities have changed since the 
veteran's claim was filed in May 1999. See 38 C.F.R. §§  
4.85, 4.86, 4.86a, 4.87, 4.87a (1998); 38 C.F.R. §§  4.71a, 
4.85, 4.86, 4.87, 4.114, 4.118 (2001); 64 Fed. Reg. 25209 
(May 11, 1999); 66 Fed. Reg. 29488 (May 31, 2001); 67 Fed. 
Reg. 48784-87 (July 26, 2002); 67 Fed. Reg. 49596-99 (July 
31, 2002).  It is does not appear that the veteran actually 
received notice of the former and the revised criteria used 
to rate these disabilities, nor does it appear that the RO 
evaluated his claim under both the former and the revised 
criteria.  As such, the veteran should be specifically 
advised by the RO of the new and the old rating criteria, and 
the RO should specifically evaluate his claim under 38 C.F.R. 
Part IV both as it was at the time he filed his claim, and as 
amended during the pendency of his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id. 

The Board recognizes that, during the pendency of this 
appeal, VA issued regulations permitting the Board to conduct 
internal development of the record in certain cases.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9).  Although the recently enacted regulations 
have given the Board expanded case development authority, the 
Board notes that 38 C.F.R. § 19.38 was not amended.  See 
38 C.F.R. § 19.38 (2001).  Under 38 C.F.R. § 19.38, when a 
case is remanded by the Board, the AOJ will complete the 
additional development of the evidence required.  38 C.F.R. 
§ 19.38; see also VAOPGCPREC 14-01 (the new regulations that 
permit the Board to either remand a case or itself perform 
essential development do not change the requirement of 
38 C.F.R. § 19.38 that an AOJ must complete the development 
ordered by the Board in a remand, and that the return of a 
remanded case to the Board before the AOJ has completed the 
ordered development would violate 38 C.F.R. § 19.38).  Given 
those pronouncements, and the fact that the development 
sought by the Board was not completed after the March 2002 
remand, another remand is now required.  

Development such as that sought by this remand is consistent 
with the mandate of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  In re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the new law are met.  

For the reasons stated above, the case must be returned to 
the RO for the requested development in accordance with the 
decision in Stegall, as well as for VCAA compliance.  
Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) are 
satisfied to the extent required by law.

2.  If good cause is shown for failure 
to appear at previously scheduled VA 
examinations, and examinations are still 
deemed necessary to establish 
entitlement to a permanent and total 
rating, the veteran should be scheduled 
for examinations to determine the 
severity of each disability.  All 
disabilities should be examined, 
including the following:  

(a) an orthopedic examination should 
be scheduled for the purpose of 
assessing the current severity of 
disability affecting both hands, the 
right ankle, the left knee, the 
right shoulder, and fractures of the 
skull.  The claims folder and a copy 
of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests necessary to 
apply pertinent rating criteria 
should be accomplished.  

With regard to any problems with the 
joints, attention should be given to 
the presence or absence of pain, any 
limitation of motion, ankylosis, 
deformity or other impairment. The 
examiner should conduct range of 
motion studies.  The examiner should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is 
clinical evidence of pain on motion, 
the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairment, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to limitation of motion 
beyond that shown clinically.  (In 
other words, functional losses due 
to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the examiner 
should so state.)  38 C.F.R. § 4.71a 
(2001).  

(b) The veteran should be scheduled 
for a mental disorders examination 
for purposes of ascertaining the 
nature and extent of all current 
psychiatric disability.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  All indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.  The 
examiner should diagnose all mental 
disorders and specifically address 
the severity of any antisocial 
personality disorder, as well as any 
dementia due to head trauma.  The 
examiner should specifically 
indicate whether the veteran's 
psychiatric disabilities are severe 
enough to interfere with his social 
and occupational functioning or to 
require continuous medication; 
whether his symptoms are controlled 
by continuous medication; whether 
his symptoms decrease work 
efficiency continuously, 
occasionally, or only during periods 
of significant stress; whether he 
has panic attacks and, if so, 
whether they occur less than once a 
week, once a week, more than once a 
week, or continuously; whether there 
is memory loss and, if so, whether 
it relates to short-term or long-
term memory and whether it is mild 
(relating to names, directions, or 
recent events) or more severe 
(relating to one's own name, one's 
own occupation, or the names of 
close relatives); and whether any 
condition is manifested by depressed 
mood, anxiety, suspiciousness, 
chronic sleep impairment, flattened 
affect, difficulty in understanding 
complex commands, impaired judgment 
and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional 
rituals that interfere with routine 
activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an 
inability to perform the activities 
of daily living, difficulty in 
adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or 
social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  38 C.F.R. 
§ 4.130 (2001).  The examiner should 
provide a Global Assessment of 
Functioning (GAF) score and an 
explanation of the score's meaning 
within the context of applicable 
rating criteria.  All clinical 
findings should be reported in 
detail.   

(c) The veteran should be scheduled 
for an audiometric examination to 
assess any hearing loss.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  All indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.

(d) The veteran should be scheduled 
for an examination to assess the 
nature and severity of any seizure 
disorder. The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
All indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  
The examiner should specifically 
indicate whether the veteran suffers 
major or minor seizures, in 
accordance with 38 C.F.R. § 4.124a 
(Diagnostic Codes 8910 through 8914) 
(2001).  The examiner should also 
note whether there is a confirmed 
diagnosis of epilepsy with a history 
of seizures, and whether continuous 
medication is necessary for the 
control of epilepsy.  The frequency 
of seizures should be reported.  The 
neurological examination should also 
include consideration of any 
headache disability or any other 
concussion residual.  The examiner 
should indicate whether the 
headaches are complete, prostrating 
and prolonged, how frequently they 
occur, and whether the headaches are 
productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a 
(Diagnostic Code 8100) (2001).  The 
examiner should also indicate if 
such headaches are symptomatic of 
brain trauma.  38 C.F.R. § 4.124a 
(Diagnostic Code 8045) (2001). 

(e) The veteran should be scheduled 
for an examination to assess the 
nature and severity of any 
hepatitis.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
prior to the evaluation.  All 
necessary tests and studies should 
be performed, and clinical 
manifestations should be reported in 
detail.  The examiner is requested 
to confirm whether the veteran has 
hepatitis.  The examiner is 
specifically requested to note 
whether or not the veteran's 
hepatitis has healed, whether there 
is evidence of liver damage and the 
degree of such, and whether there is 
any evidence of any gastrointestinal 
symptomatology, anxiety/depression, 
and/or the need for dietary 
restrictions or other therapeutic 
measures.  38 C.F.R. § 4.114 
(Diagnostic Code 7345) (2001).  The 
examiner should also indicate the 
frequency and the duration of any 
debilitating symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, or upper right 
quadrant pain.  The examiner should 
also indicate whether the veteran 
has experienced a substantial weight 
loss, has any other indication of 
malnutrition, and if the veteran has 
any hepatomegaly.  66 Fed. Reg. 
29488 (May 31, 2001).  

(f) The veteran should be scheduled 
for an examination to assess the 
severity of any scars on the right 
hand, right side of the torso, and 
parietal area.  The severity of any 
ecchymosis of the left eye should 
also be evaluated.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should indicate whether the veteran 
has slight or moderate 
disfigurement, severe disfigurement, 
complete disfigurement, or 
exceptionally repugnant deformity as 
contemplated by applicable rating 
criteria.  38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2001).  The 
examiner should also indicate 
whether the veteran experiences 
visible or palpable tissue loss or 
the gross distortion or asymmetry of 
any features or paired set of 
features (nose, chin, forehead, eyes 
(including eyelids), ears 
(auricles), cheeks, or lips).  The 
examiner should also indicate the 
length and width of all scars.  The 
examiner should also indicate 
whether the surface contour of any 
scar is elevated or depressed on 
palpation, or whether any scar is 
adherent to the underlying tissue.  
The examiner should indicate the 
extent of any hypo- or hyper-
pigmentation, abnormal skin texture 
(irregular, atrophic, shiny, scaly, 
etc.), underlying soft tissue loss, 
and indurated and inflexible skin. 
67 Fed. Reg. 49596-99 (Diagnostic 
Code 7800) (July 31, 2002). The 
examiner should note whether the 
scars are deep and if they cause 
limited motion. 67 Fed. Reg. 49596-
99 (Diagnostic Codes 7801 and 7802) 
(July 31, 2002).  The examiner 
should also state whether any 
scarring is poorly nourished with 
repeated ulceration, or tender and 
painful on objective demonstration.  
38 C.F.R. § 4.118 (Diagnostic Codes 
7803, 7804) (2001); 67 Fed. Reg. 
49596-99 (Diagnostic Code 7804) 
(July 31, 2002).  Any instability 
should also be noted. 67 Fed. Reg. 
49596-99 (Diagnostic Code 7803) 
(July 31, 2002).  Any functional 
debility due to any scarring should 
also be described in detail.  38 
C.F.R. 4.118 (Diagnostic Code 7805) 
(2001); 67 Fed. Reg. 49596-99 
(Diagnostic Code 7805) (July 31, 
2002).

(g) The RO should ensure that all 
examination reports comply with this 
remand, especially with respect to 
the instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.  

3. After completing any required actions 
identified above, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to a permanent and 
total disability rating for pension 
purposes, including evaluating all of his 
disabilities under 38 C.F.R. Part IV as 
it was at the time he filed his claim, 
and as amended during the pendency of his 
claim.  See 38 C.F.R. §§  4.85, 4.86, 
4.86a, 4.87, 4.87a (1998); 38 C.F.R. 
§§  4.71a, 4.85, 4.86, 4.87, 4.114, 4.118 
(2001); 64 Fed. Reg. 25209 (May 11, 
1999); 66 Fed. Reg. 29488 (May 31, 2001); 
67 Fed. Reg. 48784-87 (July 26, 2002); 67 
Fed. Reg. 49596-99 (July 31, 2002).  If 
the benefit sought remains denied, 
whether denied in accordance with 
38 C.F.R. § 3.655, or by application of 
pertinent rating criteria following 
further evidentiary development, a SSOC 
should be issued. The SSOC should include 
a complete recitation of both the old and 
the new rating criteria for diseases of 
the ear and other sense organs, 
disabilities of the liver, ankylosis and 
limitation of motion of the digits of the 
hands, and skin disabilities. See 
38 C.F.R. §§  4.85, 4.86, 4.86a, 4.87 
(1998); 38 C.F.R. §§  4.71a, 4.85, 4.86, 
4.87, 4.114, 4.118 (2001); 64 Fed. Reg. 
25209 (May 11, 1999); 66 Fed. Reg. 29488 
(May 31, 2001); 67 Fed. Reg. 48784-87 
(July 26, 2002); 67 Fed. Reg. 49596-99 
(July 31, 2002).  The SSOC also should 
specifically refer to the provisions of 
38 C.F.R. § 3.655 (2001) and the impact 
of this regulation on the veteran's 
claim.  It should also specifically refer 
to the changes in non-service-connected 
pension statutes as set forth in Pub. L. 
No. 107-103, 115 Stat. 976 (2001) 
(codified at 38 U.S.C.A. § 1502 (West 
Supp. 2002)).  The veteran should be 
afforded an opportunity to respond.  His 
representative at the RO should be given 
an opportunity to file a VA Form 646 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


